DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 July 2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the actuator comprising an air bladder per claim 27 and the actuator comprising a cushion length extender per claim 30 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 27-31, it is unclear how the actuators being air bladders or a cushion length extender cause the seat bottom or seat back to oscillate. Altering the surface of the seat back or the seat bottom may cause a seated occupant to oscillate but does not cause the seat bottom and seat back to oscillate, so it is unclear how these actuators result in the function of claim 20. It appears that the air bladders and CLE may be different embodiments which function in a different way than oscillating the seat. Since the disclosure uses the same language, the new claims are not deemed new matter, but it is unclear if the invention of an air bladder oscillating a seat was in possession of the inventor at the time of filing.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 20 and 30-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,210,409 B1 to Migneco et al. in view of US 6,237,994 B1 to Bentley et al.

Regarding claim 20, Migneco et al. disclose a vehicle seat assembly comprising: a seat bottom (201) adapted to be mounted to a vehicle floor (through the sliding rail); a seatback (202) adapted to be pivotally mounted adjacent to the seat bottom (it is well-known that vehicle seats are installed to be reclined or adjusted); and a controller (102) in electrical communication with an emitter (emits signals which stimulate the occupant; or calm the occupant) or other devices (vibration devices, audible alarms, video alarms) and programmed to: receive input indicative of selection of a manual mode (Column 8, lines 4-9 and 22-26; Column 10, lines 21-27), receive input indicative that a seated occupant is in an agitated condition (Fig.3; Column 7, lines 15-17; the disclosure continually refers the “occupant” and does not require the occupant to be the driver, the disclosure does provide examples of the occupant being a driver, but nowhere in the disclosure is this required), and in response to the manual mode selection, and the agitated condition, output a signal to the emitter or other device to activate the emitter or other device (Column 8, lines 4-9 and 22-26; Column 10, lines 21-27). Migneco et al. also discloses wherein the controller is programmed to determine if the occupant is in a calmed condition; and output a signal to the actuator to discontinue the signal (Column 7, line 67-Column 8, line 3).
Migneco et al. disclose the device of the present invention and the controller and the way the controller is programmed, but does not disclose a seat and seatback which is oscillated by an actuator, or specifically that the rocking puts the occupant to sleep.
The idea of rocking an occupant to sleep is an intended use of the device. Although a goal may be to calm or put an occupant to sleep, this may not be the actual outcome. Migneco et al. teaches all of the basic claimed limitations of the sensing, controlling, and outputting, which are meant to stir an occupant, calm an occupant, etc. Migneco et al. simply does not teach oscillating a seat for the desired result of causing sleep.
Bentley et al. discloses a vehicle seat which can be electronically controlled by a controller screen, the parts of the seat being adjustable in a rocking manner.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the sensing and stimulating vehicle seat assembly of Migneco et al. with a means to electronically control the motion of the seat as taught by Bentley et al. so to provide a means to calm a user or agitate a user to bring the users level of drowsiness or stress to a safe level. Providing an additional means to stimulate the user would make the system even more effective if the emitter or vibrations were not enough stimulation. 
Migneco et al. teaches all of the basic structural elements and provides a baseline to enable the components to be programmed for any of the claimed needs. Migneco et al. teaches multiple ways to sense an occupant’s baseline and current temperament, multiple ways to provide a stimulus response to the occupant, the stimulus being used to agitate, calm, etc. One of ordinary skill in the art would have no issues using the components of Migneco to provide the desired stimulus to any occupant of a vehicle seat within a vehicle.
Regarding claims 30-31, Bentley et al. disclose a cushion length extender (42) capable of pivoting a child restraint system (moving the cushion length could cause a child eat to rock); wherein the cushion length extender extends in a fore and aft direction (42, Fig. 1).
Regarding claims 32 and 33, Bentley et al. disclose wherein the actuator further comprises a motor-driven tilt actuator to adjust an angle of the seat bottom (26, 150) about an axis that is perpendicular to the travel direction of the vehicle (Fig. 9 and 10); wherein the actuator further comprises a recliner actuator (146) to adjust a recline angle of the seatback; and wherein the actuation of the tilt actuator and recliner actuator are synchronized to generate a rocking motion (Fig. 9-10).
Regarding claims 34-39, as explained above, Migneco et al. teaches the base components of the system which can be programmed to the desired use. One of ordinary skill in the art would be able to use the components provided to sense a desired condition and react the condition with a provided stimulus. Therefore, it would have been obvious to one of ordinary skill in the art to use a sensor for an occupant of a vehicle seat to sense either sleeping, calm, or agitated conditions, provide a reaction stimulus to the condition, and continue to sense the occupant to confirm the condition of the occupant has changed or stayed the same. The idea of sensing and reacting is notoriously well known in the art.
Regarding claim 40, Migneco et al. disclose wherein the seat bottom is adapted to be mounted to the vehicle floor (Fig. 1 and 2) and Bentley et al. disclose the seat is pivotal about an axis that is generally perpendicular to a fore-aft direction of the vehicle seat assembly; and wherein the actuator pivots the seat bottom about the pivotal axis (Fig. 9 and 10).  
Regarding claim 41, Migneco et al. disclose wherein the controller is in electrical communication with a vehicle controller and the vehicle seat assembly controller is further programmed to: receive input indicative of an active vehicle status (external camera 105; nav system 108;); and  12LEAR 62921 PUS62921 -US-0 in response to receiving the input indicative of the active vehicle status and in response to determining the agitated condition, output a signal to the emitter or other devices (Fig.3; Column 7, lines 17-20).
As per claim 1, the controller step of activating the seat oscillation would have been obvious to one of ordinary skill in the art.
Regarding claim 42, wherein the controller is in electrical communication with a microphone, and further programmed to: receive audio data from the seated occupant (Column 4, lines 64-67); determine if the seated occupant is crying, fussing, calling, or playful from the audio data (Fig.3, determining if occupant is stressed or drowsy using all parameters); and  13LEAR 62921 PUS 62921 -US-Odetermine that the seated occupant is in the agitated condition (Fig.3).  
Regarding claim 43, wherein the controller is in electrical communication with a camera (Column 4, lines 56-63), and further programmed to: receive video data from the seated occupant (Column 4, lines 56-63 and Column 9, lines 60-67); and determine if the seated occupant is in the agitated condition from the video data (Fig.3 uses all the parameters gathered; Column 9, lines 60-67).  
Regarding claim 44, wherein the controller is in electrical communication with a display, and further programmed to: display the video data from the seated occupant on the display (Column 4, lines 49-63); receive input indicative of a manual termination of the signal (Column 10, lines 21-27); and transmit a signal to discontinue the signal in response to the input indicative of the manual termination of the signal (Column 10, lines 21-27). 
Regarding claim 45, Migneco et al. and Bentley et al. do not specifically disclose altering accelerations of the seat movements or other emitted signals. 
One of ordinary skill in the art would be able to program the controller to provide the desired outcome of the signal, thereby providing the user with the most effective means of stimulation to alter the mental or physical state of the occupant of the seat. Programing the controller to alter accelerations or any other outputs would not yield unexpected results and is a routine skill in the art. 

Claims 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,210,409 B1 to Migneco et al. in view of US 6,237,994 B1 to Bentley et al. in view of US 2013/0062920 A1 to McDiarmid.

Regarding claims 27-29, Migneco et al. in view of Bentley et al. do not disclose air bladders which inflate and deflate to adjust a seating surface of the seat back or bottom.
McDiarmid discloses providing a seat back and a seat bottom with inflatable air bladders (28 and 30). Each bladder is independently controlled by controllers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the seatback and seat bottom of Migneco et al. with air bladders as taught by McDiarmid so to enable a user to adjust comfortability of the seats when a user is in a seated position. Using air bladders to alter seating surfaces is well known in the art.
Further a user would be able to manually inflate and deflate the bladders is oscillating was desired. In addition, the controllers of the bladder can be operated by the system of Migneco et al.




Response to Arguments
Applicant's arguments filed 05 July 2022 have been fully considered but they are not persuasive. Applicant did not provide any arguments beyond “the combination of references fails to teach or disclose this limitation”, which is not deemed to be persuasive. 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635